PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/619,786
Filing Date: 5 Dec 2019
Appellant(s): Huawei Technologies Co., Ltd.



__________________
 Gayatry S. Nair 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 18, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Withdrawn Rejections
	None.
	New Grounds of Rejection
	None.
(2) Response to Argument 
	A.	Claims 49, 52 - 56 and 59 - 62 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0316250  Roh et al. (“Roh”) in view of U.S. Patent Application Publication No. 2010/0257490 Lyon et al. (“Lyon”).
Independent claim 49	
Appellant argues:
	1. The combination of ROH and Lyon does not display, via the touch screen, a fingerprint pattern in a target display area in response to detecting a first tap when the touch screen is in the lock screen state or detecting that the mobile phone is picked up when the touch screen is in the lock screen state, wherein the fingerprint pattern is used to prompt a user to enter a fingerprint. (Appeal Brief p. 11)
	The argument is unpersuasive because Roh teaches display, via the touch screen, (fig. 9; (touchscreen) display 910) a fingerprint pattern (fig. 9; e.g., fingerprint templet) in a target display area (fig. 9; force touch 9) in response to detecting the first tap (touch (i.e. force touch)) when the touch screen (fig. 9; (touchscreen) display 910) is in the lock screen state (fig. 9; the screen 911 in an OFF state), and (par. [0202] Referring to FIG. 9, according to an embodiment of the present disclosure, any content may not be displayed on a (touchscreen) display 910 of an electronic device 901 (the screen 911 in an OFF state). In the case of the screen 911 in the OFF state, although a display panel and/or a touch sensor included in the (touchscreen) display 910 may not be supplied with power, a pressure sensor included in the (touchscreen) display 910 may be supplied with power. Accordingly, the pressure sensor may be normally operated even if the screen 911 is in the OFF state) are detecting that the mobile phone (fig. 9; 901) is picked up (fig. 9; 912) when the touch screen is in the lock screen state (fig. 9; the screen 911 in an OFF state), (par. [(0202] …a (touchscreen) display 910 of an electronic device 901 (the screen 911 in an OFF state)) wherein the fingerprint pattern (fig. 9; e.g., fingerprint templet) is used to prompt a user to enter a fingerprint; (for example, par. [0163] The processor 670 of the electronic device 601 may scan for the fingerprint within the specified area F designated as the center (the specified area may have the size corresponding to 1.5 times the size of a home button disposed at the electronic device 601). Accordingly, the electronic device 601 needs not to scan the entire area of the touchscreen display 61.) and (par. [0203] the electronic device 901 may receive a force touch 9 to any area of the display 910. When the force touch 9 is made on the display 910) and (par. [0166] For example, when the touch pressure reaches the designated pressure value P.sub.thres at the time point of t1, the processor of the electronic device 601 may activate the specified area F of the fingerprint sensor around the position to which the touch pressure is applied by the user's finger. Alternatively, the processor 670 of the electronic device 601 may activate the entire area of the fingerprint sensor (e.g., an area corresponding to the entire area of the touchscreen display 61). 

    PNG
    media_image2.png
    438
    773
    media_image2.png
    Greyscale

2.	The combination of Roh and Lyon does not remove the fingerprint pattern from the target display area to stop displaying the fingerprint pattern in the target display area in response to receiving a voice call when the touch screen is in the lock screen state. (Appeal Brief p. 18)
The argument is unpersuasive because Roh teaches the fingerprint pattern (fig. 9; e.g., fingerprint templet) 
Lyon teaches remove the fingerprint pattern (fig. 7A; 403 and par. [0056]) from the target display area (see annotated fig. 7B below, threshold boundary 403 & 404 are disappeared) to stop displaying the fingerprint pattern (fig. 7B threshold boundary 403 & 404 does not display) in the target display area in response to receiving a voice call (fig. 7A) when the touch screen (figs. 7A-7B; 401) is in the lock screen state (fig. 7A); (pars. [0074] and [0081] - [0082])

    PNG
    media_image3.png
    547
    685
    media_image3.png
    Greyscale


B.	Claims 63 - 67 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0316250 Roh et al. (“Roh”) in view of U.S. Patent Application Publication No. 2010/0257490 Lyon et al. (“Lyon”).
Independent claim 63
Appellant argues:
1. The combination of ROH and Lyon does not display, via the touch screen, a fingerprint pattern in the target display area in response to detecting the first tap when the touch screen is in the lock screen state, wherein the fingerprint pattern is used to prompt a user to enter a fingerprint, and display, via the touch screen, the fingerprint pattern in the target display area in response to detecting that the electronic device is picked up when the touch screen is in the lock screen state. (Appeal Brief p. 23)
The argument is unpersuasive because Roh teaches display, via the touch screen, (fig. 9; (touchscreen) display 910) a fingerprint pattern (fig. 9; e.g., fingerprint templet) in the target display area (fig. 9; force touch 9) in response to detecting the first tap (touch (i.e. force touch)) when the touch screen (fig. 9; (touchscreen) display 910) is in the lock screen state, (fig. 9; the screen 911 in an OFF state), and (par. [0202] Referring to FIG. 9, according to an embodiment of the present disclosure, any content may not be displayed on a (touchscreen) display 910 of an electronic device 901 (the screen 911 in an OFF state). In the case of the screen 911 in the OFF state, although a display panel and/or a touch sensor included in the (touchscreen) display 910 may not be supplied with power, a pressure sensor included in the (touchscreen) display 910 may be supplied with power. Accordingly, the pressure sensor may be normally operated even if the screen 911 is in the OFF state.) wherein the fingerprint pattern (e.g., fingerprint templet) is used to prompt a user to enter a fingerprint, and display, via the touch screen, (fig. 9; (touchscreen) display 910) the fingerprint pattern in the target display area (fig. 9; force touch 9) in response to detecting that the electronic device (fig. 9; 901) is picked up  (fig. 9; 912) when the touch screen is in the lock screen state (fig. 9; the screen 911 in an OFF state), (for example, par. [0163] The processor 670 of the electronic device 601 may scan for the fingerprint within the specified area F designated as the center (the specified area may have the size corresponding to 1.5 times the size of a home button disposed at the electronic device 601). Accordingly, the electronic device 601 needs not to scan the entire area of the touchscreen display 61.) and (par. [0203] the electronic device 901 may receive a force touch 9 to any area of the display 910. When the force touch 9 is made on the display 910) and (par. [0166] For example, when the touch pressure reaches the designated pressure value P.sub.thres at the time point of t1, the processor of the electronic device 601 may activate the specified area F of the fingerprint sensor around the position to which the touch pressure is applied by the user's finger. Alternatively, the processor 670 of the electronic device 601 may activate the entire area of the fingerprint sensor (e.g., an area corresponding to the entire area of the touchscreen display 61). 
2.	The combination of Roh and Lyon does not avoid activating the in-display fingerprint sensor in response to detecting the second tap on the touch screen when the touch screen is in the lock state, while the mobile phone is in a voice call state. (Appeal Brief p. 25)
The argument is unpersuasive because Lyon teaches avoid activating the in-display fingerprint sensor (see annotated fig. 7B above threshold boundary 403 & 404 is disappeared) in response to detecting the second tap (fig. 7B; 708) on the touch screen (fig. 7B; 401) when the touch screen is in the lock state (fig. 7A), (par. [0056] an indicator is displayed to inform the user that device 400 is locked) while the mobile phone (fig. 7A; 400) is in a voice call state (fig. 7A). (pars. [0074] and [0081] - [0082]) 

C.	The combination of ROH and Lyon does not disclose or render obvious claims 52, 59, and 66 because the combination of ROH and Lyon does not disclose all of the limitations of claims 52, 59, and 66.
The combination of ROH and Lyon does not detect a floating gesture when the touch screen is in the lock screen state, and display, via the touch screen, the fingerprint pattern in the target display area in response to detecting the floating gesture when the touch screen is in the lock screen state. (Appeal Brief pages 27-28)
The argument is unpersuasive because Roh teaches detect a floating gesture (par. [0059] The display 160 may include a touch screen and may receive, for example, a touch, gesture, proximity, or hovering input using an electronic pen or a part of a user's body) when the touch screen (fig. 9; (touchscreen) display 910) is in the lock screen state, (fig. 9; the screen 911 in an OFF state) and display, via the touch screen, (fig. 9; (touchscreen) display 910) the fingerprint pattern (fig. 9; e.g., fingerprint templet) in the target display area (fig. 9; force touch 9) in response to detecting the floating gesture when the touch screen is in the lock screen state. (pars. [0163] and [0202]). (pars. [0203] and [0141])

D.	The combination of ROH and Lyon does not disclose or render obvious claims 54 and 62 because the combination of ROH and Lyon does not disclose all of the limitations of claims 54 and 62.
Appellant argued that the combination of ROH and Lyon does not power on the in-display fingerprint sensor when the fingerprint pattern is displayed. (Appeal Brief pages 30-31)
The argument is unpersuasive because Roh teaches to power on the in-display fingerprint sensor when the fingerprint pattern (fig. 9; e.g., fingerprint templet) is displayed. (par. [0203] force touch 9 is made on the display 910, the electronic device 901 may activate a fingerprint sensor based on the pressure of the force touch 9 and par. [0105])

E.	The combination of ROH and Lyon does not disclose or render obvious claims 53, 61, and 67 because the combination of ROH and Lyon does not disclose all of the limitations of claims 53, 61, and 67.
Appellant further argued that the combination of ROH and Lyon does not detect that the power button is pressed when the touch screen is in the lock screen state, and display, via the touch screen, the fingerprint pattern in the target display area in response to detecting that the power button is pressed when the touch screen is in the lock screen state. (Appeal Brief pages 32-34)
The argument is unpersuasive because Roh teaches the power button is pressed (par. [0007] a user to press a home button or a power button) when the touch screen (fig. 9; (touchscreen) display 910) is in the lock screen state, (fig. 9; the screen 911 in an OFF state) and display, via the touch screen, (fig. 9; (touchscreen) display 910) the fingerprint pattern (fig. 9; e.g., fingerprint templet) in the target display area (fig. 9; force touch 9) in response to detecting that the power button is pressed (par. [0007] a user to press a home button or a power button) when the touch screen (fig. 9; (touchscreen) display 910) is in the lock screen state. (fig. 9; the screen 911 in an OFF state)
Appellant arguments are unpersuasive Roh and Lyon as a whole teach or suggests all the limitations of claims 49 and 63.
Appellant’s arguments for claim 56 is identical to those made for claim 49. Roh and Lyon as a whole teach all the rejections of claims 49 - 67.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SOSINA ABEBE/Examiner, Art Unit 2626                                                                                                                                                                                                        
Conferees:
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.